 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local 1228, AFL-CIO and RKO General, Inc.(WNAC-TV, WRKO & WROR). Case 1-CB-3330June 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn January 28, 1977, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, counsel for theGeneral Counsel filed exceptions and a supportingbrief. Respondent filed exceptions and a brief insupport of exceptions and in opposition to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.1ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local 1228,AFL-CIO, Brighton, Massachusetts, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.: Member Murphy would order reimbursement of litigation costs,including counsel fees, incurred by the General Counsel and the ChargingParty as a result of Respondent's unfair labor practices. She believes thatRespondent's conduct in refusing to sign the agreed-upon collective-bargaining agreement constituted an indefensible act under the circum-stances existing in this case. Thus, while Respondent had executed asummary agreement containing the parties' agreement as to wages, hours,and terms and conditions of employment, final contract language had notbeen agreed upon or prepared. Consequently, Respondent was obligated toexecute the collective-bargaining agreement ultimately presented to it forsignature, especially since it voiced no objection to the agreement's languageor form. Its failure to do so, therefore, only can be characterized asfrivolous. Accordingly, Member Murphy would grant the relief from costsrequested by the General Counsel. Tiidee Products, Inc., 194 NLRB 1234.1236 (1972). See also Crystal Springs Shirt Corporation, 229 NLRB 4 (1977),and her similar position there noted at fn. I.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:This case came on to be heard before me at Boston,Massachusetts, on December 3, 1976, upon a complaint1issued by the General Counsel of the National LaborRelations Board and an answer filed by InternationalBrotherhood of Electrical Workers, Local 1228, AFL-CIO,hereinafter sometimes called the Respondent. The issuesraised by the pleadings relate to whether or not theRespondent violated Section 8(bX3) of the National LaborRelations Act by failing and refusing to execute acollective-bargaining agreement with RKO General, Inc.Briefs have been received from the General Counsel, theRespondent, and the Charging Party and have been dulyconsidered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FINDINGS OF FACT1. COMMERCE AND JURISDICTIONThe complaint alleges, the answer admits, and I find thatRKO General, Inc. (WNAC-TV, WRKO & WROR),hereinafter called RKO or the Employer, (1) operates radioand television broadcasting facilities in the City of Boston;(2) its operations satisfy the Board standards for theassertion of jurisdiction; and (3) RKO is engaged incommerce within the meaning of the Act.II. THE STATUS OF THE RESPONDENT AS A LABORORGANIZATIONThe complaint also alleges, the answer admits, and I findthat the Respondent is a labor organization within themeaning of Section 2(5) of the Act.III. THE APPROPRIATE BARGAINING UNIT AND THERESPONDENT'S STATUS AS THE BARGAINING AGENTThe complaint further alleges, the answer admits, and Ifind that at all times since November 1, 1972, theRespondent has been, and continues to be, the sole andexclusive collective-bargaining agent of the employees ofRKO in the following described unit:All recording, broadcast and television technicians,film cameramen, and film editors, excluding all otheremployees and supervisors.The complaint in this case was issued on July 29. 1976. upon a chargefiled June 17, 1976, and duly served on the Respondent.230 NLRB No. 45342 ELECTRICAL WORKERS, LOCAL 1228, AFL-CIOIV. THE UNFAIR LABOR PRACTICES ALLEGEDThe complaint alleges and the answer admits that onNovember 18, 1975, after negotiations, the Respondentand RKO reached and executed a Summary of Agreementdescribing changes or modifications to a collective-bar-gaining agreement which had previously been in effect forthe period from November 1, 1972, to October 31, 1975.The complaint further alleges that since February 19,1976,2 notwithstanding RKO's requests, the Respondenthas neglected, failed, and refused to sign the newcollective-bargaining agreement. The Respondent's answeradmits that on or about February 19, it received six copiesof the newly drafted collective-bargaining agreement,together with a request for execution, but denies all allegedsubsequent requests, and similarly denies that its refusal tosign the new agreement violated Section 8(bX3) of the Act.The Respondent adduced no testimony in this proceeding,has asserted no factual defense to its refusal to execute thenew agreement, but asserts as a matter of law that itsexecution of the Summary of Agreement on November 18,1975, which merely modified the 1972-75 bargainingagreement, satisfies the requirement of Section 8(d) of theAct. For the reasons explicated below, I find the Respon-dent's legal contention to be without merit.Paragraph I of the Summary of Agreement signed byRKO and the Respondent on November 11, 1975, recitesas follows:1. All terms and conditions of our November I,1972, Agreement and its supplemental Agreement areto be continued effective November 1, 1975, except ashereinafter expressly modified, deleted, or added to.The initial paragraph of the Summary of Agreement isfollowed by approximately 17 paragraphs of changes,modifications, or continuances respecting wages and termsor conditions of employment of the employees in thebargaining unit. Paragraph 20 of the Summary recites asfollows:20. The foregoing changes hereinabove containedare not in final contract language but merely expressthe main elements of the parts of our Agreement, andfinal contract language will have to be drafted.Jeffrey Ruthizer, Vice President of Labor Relations,assumed his duties with RKO in December 1975, andbecame aware of the results of the negotiations between theRespondent and RKO shortly thereafter. Using a signedcopy of the Summary of Agreement, Ruthizer drafted thenew contract. Under a cover letter of explanation datedFebruary 19, Ruthizer sent six copies of the final agree-ment to Winfield S. Jones, Business Manager and acknowl-edged agent of the Respondent. In the final paragraph ofhis February 19 letter, Ruthizer requested Jones to sign anddate all six copies and return them to RKO for theCompany's signature. The record is specific in thisproceeding that Jones neither signed the bargaining2 All dates hereinafter are in 1976, unless specified to the contrary.3 Emphasis supplied.4 International Union of Operating Engineers, Local Union No. 12 (Tnri-agreement, nor afforded RKO any explanation for hisfailure to do so.In late March Ruthizer directed his secretary to callJones to inquire why the bargaining agreement had notbeen signed and returned to the Employer. On May 12Ruthizer sent a second letter to Jones, relating the elapse oftime since the bargaining agreements were first submittedfor signatures, and Ruthizer insisted that Jones sign theagreement and return it to RKO within a week or so. As inthe case of the prior communications, Jones ignoredRuthizer's request, and no copy of the 1975-78 bargainingagreement has ever been executed by the Respondent.It is also clear from the record in this proceeding that thechanges and modifications agreed to by the parties in theSummary of Agreement signed on November 18, 1975,have been put into effect, and there is uncontradictedevidence that the Respondent has relied on the provisionsof the Summary in processing grievances and arbitrationproceedings. There is no evidence that the Respondent evervoiced any objection to the drafted language of the newbargaining agreement submitted by Ruthizer on February19, and there is no contention on the part of theRespondent that Ruthizer's draft is contrary in any respectto the agreement reached by the parties on November 18,1975. On the contrary, the Respondent admitted during thecourse of this proceeding that it voiced no objection toRuthizer's draft, and has in fact operated under the termsof operative language drafted by Ruthizer.Section 8(bX3) of the Act makes it an unfair laborpractice for a labor organization or its agents to refuse tobargain collectively with an employer, if the labor organi-zation is the representative of the employer's employeeswithin the meaning of Section 9(a) of the Act. The duty tobargain collectively is defined in Section 8(d) of the Act,and provides in pertinent part that:...to bargain collectively is the performance of themutual obligation of the employer and the representa-tive of the employees to meet at reasonable times andconfer in good faith with respect to wages, hours, andother terms and conditions of employment, or thenegotiation of an agreement or any question arisingthereunder, and the execution of a written contractincorporating any agreement reached if requested byeitherparty ....3The legal issue in this case equates clearly with theBoard's decision in International Union of OperatingEngineers, Local Union No. 12, 4 where the Board requiredthe Union to execute a collective agreement, notwithstand-ing the execution of a prior "memorandum of agreement."The Respondent argues, nevertheless, that the rationale inLocal Union No. 12 is inapplicable here because there wasno contingency in the Summary of Agreement here, so thatthe Summary embodied the full understanding of theparties, and, upon execution, satisfied the requirement ofSection 8(d). The Respondent's argument fails to take intoconsideration a salient fact in evidence. Like the "memo-randum of agreement" in Local Union No. 12, theCounty Association of Civil Engineers and Land Surveyors), 168 NLRB 173(1967).343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSummary of Agreement executed by the parties in this casedid contain a contingency. It is true, as the Respondentargues, that the Summary of Agreement contained the fullagreement of the parties as to wages, hours, and terms andconditions of employment. Nevertheless, it was explicitlyagreed in the Summary of Agreement that the parties hadnot agreed to final contract language, that the Summaryexpressed only the main elements of the agreement, andthat contract language would have to be drafted. WhenRuthizer drafted the final bargaining agreement andsubmitted it to the Respondent on February 19, thecontingency was met, there was full and complete agree-ment on all terms and conditions of the bargainingagreement, and the Respondent was obligated to executethe agreement.Unlike the situation in Teamsters Local 295, 5 on whichthe Respondent also relies, the evidence here does notsupport the argument that the Respondent should not berequired to execute a final and complete contract. InTeamsters Local 295, the Board withheld an executionremedy because the parties had not reached a full andcomplete agreement. These are not the facts here. In theirSummary of Agreement the parties reached a full andcomplete understanding, conditioned solely on the necessi-ty to draft final contract language. RKO drafted finalcontract language, which the Respondent agrees it accept-ed and used for the purposes of policing and enforcing thecollective-bargaining agreement.6I find and conclude, accordingly, that by failing to signthe collective-bargaining agreement submitted by RKO onFebruary 19, 1976, the Respondent violated Section 8(b)(3)of the Act.7Having found that the Respondent has engaged in, andcontinues to engage in a violation of Section 8(bX3) of theAct, I shall recommend that it be ordered to cease anddesist therefrom, and take certain affirmative actions toremedy the unfair labor practices and to effectuate thepolicies of the Act.The General Counsel and the Respondent, relying onTiidee Products, 8 contend that the remedy in this caseshould also require the Respondent to pay the costs of thisproceeding, including costs of counsel fees. The facts heredo not equate with those in Tiidee, or with those in theHeck's 9 case, and the request for special remedies isdenied.CONCLUSIONS OF LAWI. RKO General, Inc. (WNAC-TV, WRKO &WROR) is an employer within the meaning of Section 2(2)5 Local 295, affiliated with International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America (Emery Air FreightCorporation), 197 NLRB 26 (1972).6 I find no merit in the Respondent's attempts to distinguish Amalga-mated Meat Cutters and Butcher Workmen of North America, Local 530,AFL-CIO (DuQuoin Packing Company.), 202 NLRB 478 (1973), from thiscase on grounds that the preliminary agreement there was initialed and not,as here, signed. I find a similar lack of merit in the Respondent's attempt todistinguish Local Union Nos. 938, et al., International Brotherhood ofElectrical Workers, AFL-CIO (Appalachian Power Company), 200 NLRB 850(1972), from this case on grounds that the parties there executed an "interimagreement," whereas here the document was entitled "Summary ofAgreement."7 In arriving at this finding and conclusion I have ignored, as lacking allof the Act, and is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. The Respondent Union, International Brotherhoodof Electrical Workers, Local 1228, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. The Respondent Union is now, and has been at alltimes material to this case, the sole and exclusive collective-bargaining representative of RKO's employees in thefollowing described unit for the purposes of collectivebargaining with respect to wages, hours, and other termsand conditions of employment:All recording, broadcast and television technicians,film cameramen, and film editors, excluding all otheremployees and supervisors.4. By failing and refusing on and after February 19,1976, to sign the collective-bargaining agreement previous-ly agreed to with RKO, the Respondent Union violatedSection 8(bX3) of the Act.5. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, andpursuant to the provisions of Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 10The Respondent Union, International Brotherhood ofElectrical Workers, Local 1228, AFL-CIO, Brighton,Massachusetts, its officers, agents, and representatives,shall:1. Cease and desist from: Failing and refusing tobargain collectively with RKO General, Inc. (WNAC-TV,WRKO & WROR) by failing and refusing to sign thecollective-bargaining agreement submitted to the Respon-dent Union on February 19, 1976.2. Take the following affuirmative actions to remedy theunfair labor practice and to effectuate the policies of theAct:(a) Upon request, forthwith execute the collective-bar-gaining agreement submitted by RKO General, Inc., onFebruary 19, 1976, and deliver a signed copy of theagreement to the Employer.(b) Post at its offices and meeting halls copies of theattached notice marked "Appendix."" Copies of saidnotice, on forms to be provided by the Regional Directorfor Region 1, after being duly signed by an authorizedevidentiary support, the General Counsel's factual argument appearing atpage 4 of his brief, which alludes to prehearing conversations between theGeneral Counsel and the Respondent's attorney.8 Tiidee Products, Inc., 194 NLRB 1234 (1972).9 Heck's Inc., 215 NLRB 765 (1974).'o In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.nI In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by344 ELECTRICAL WORKERS, LOCAL 1228, AFL-CIOrepresentative of the Respondent, shall be posted by itimmediately upon receipt thereof, and shall be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby other materials.(c) Mail to the Regional Director for Region I sufficientcopies of the aforesaid notice for posting by RKO General,Inc., said Employer being willing, to be posted in all placeswhere notices to RKO's employees are customarily posted.(d) Notify the Regional Director for Region 1, in writing,within 20 days of the date of this Order, what steps havebeen taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNoInce To EMPLOYEESPoSITD BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to bargain collectivelywith RKO General, Inc. (WNAC-TV, WRKO &WROR) by failing to sign the collective-bargainingagreement submitted to us by RKO General, Inc. onFebruary 19, 1976.WE WILL, upon request of RKO General, Inc.,forthwith execute the collective-bargaining agreement itsubmitted to us on February 19, 1976, in accordancewith our agreement of November 18, 1975, and uponexecution we will deliver a signed copy thereof to theCompany.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,LOCAL 1228, AFL-CIO345